DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: “the sub-block controller determines whether a valid page is included in each of sub-blocks except for the sub-block having only valid pages.”. It is unclear how the sub-block controller, when checking sub-blocks for valid pages can know which sub-block is full of only valid pages vs pages that have some number of valid pages, without making a determination for those pages. There is no previous claim describing that a sub-block having only valid pages is already known and even if it was known, it would be because the state of the only valid page sub-block was determined. As stated in claim 1, the sub-block controller is the device that makes valid page determinations for sub-blocks and therefore it is unclear how the sub-block controller both knows which sub-block is full of valid data without making a determination. Claims 4 and 13 have the same issue.
The remaining claims 5-10 and 14-19 depend upon the above rejected claims.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaharabany et al. (US 2017/0060738).
Consider claim 1, Shaharabany et al. discloses a memory controller for controlling a memory device including a plurality of memory blocks in which data is stored, the memory controller comprising:  5a victim block setting circuit configured to select a victim block among the memory blocks by receiving memory block information representing whether a valid page and an invalid page are included in each of the plurality of memory blocks, when garbage collection is performed; and 10a sub-block controller configured to: output a sub-block read command for determining valid pages included in each of sub-blocks within the victim block, by dividing the victim block into the sub-blocks, and output a sub-block erase command for selectively erasing a part of 15the sub-blocks included in the victim block, by receiving sub-block information corresponding to the sub-block read command from the memory device (abstract, [0001], [0040]-[0042], [0048] and [0049], block, sub-blocks and pages are disclosed. The validity of data is tracked and checked for pages in sub-blocks and blocks. Data is garbage collected based on the amount of valid data per block/sub-block.).
Consider claim 2, Shaharabany et al. discloses the memory controller of claim 1, wherein the sub-block 20information represents whether only valid pages are included in each of the sub-blocks within the victim block (abstract, [0001], [0040]-[0042], [0048] and [0049], The validity of data is tracked and checked for pages in sub-blocks and blocks.).
Claims 11 and 12 are the method and system claims of claims 1 and 2 above and are rejected using the same rationale.
Consider claim 20, Shaharabany et al. discloses a memory system comprising: a memory device including a victim memory block having plural sub- blocks each having plural pages; and a controller configured to:  68control, during a garbage collection operation on the victim memory block, the memory device to erase a sub-block having only invalid pages within the victim memory block; and set the victim memory block as an open memory block without 5moving valid data from the victim memory block to any memory block (abstract, [0001], [0040]-[0042], [0048] and [0049], blocks/sub-blocks with the least amount of valid data are garbage collected first and erased blocks are freed for use again.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136